Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 contains an “R” substituent in the formulae and R is never defined. For purposes of examination, the Examiner interprets R by the definition given in parallel claim 2. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Sakaeda (JP 2012111719 A). Hereinafter, citations refer to the attached Google Translation except when citing a structure or formula, then the citations are to the original Japanese document. 
Sakaeda discloses a composition for solution formation of a hole transport layer comprising a polymer [p4¶2] comprising units of the formula with a structural unit with a dibenzofuran or dibenzothiophene structure [Structure (3), p2]. Specific examples of monomers include H-5 [¶0044, p35] which reads on a structural unit providing 3 branches, with 3 or more terminal groups that are 100% polymerizable, a dibenzofuran, and a triphenyl amine (i.e. aromatic amine) structural unit. Additionally, monomers H-6 through H-15 at least read on the claimed structural unit L2 with carbazole structure, etc., of claims 9-11. The composition may have a solvent [p4¶2] and be applied in an inkjet method [p11¶10] to prepare a display device with a liquid crystal display unit in a flat panel display [p11¶2] wherein the hole transport layer is applied to an organic light emitting layer [p4¶2], i.e. a flexible resin film substrate.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Sekine et al (US 20100283038 A1).
Sekine discloses a polymer material for use as a hole transporting layer [0082] in an organic light emitting diode wherein the polymer material includes repeating units of the formula:

    PNG
    media_image1.png
    139
    286
    media_image1.png
    Greyscale

Wherein X includes O and S as well as comonomer repeating units [0033-0036, 0013] which may include branching [0079] (i.e. 3 or more terminal groups) wherein the terminal groups 

    PNG
    media_image2.png
    221
    744
    media_image2.png
    Greyscale

Wherein the left hand repeating unit reads on the claimed structure L1a and the right hand repeating unit reads on the claimed structure L2 comprising an aromatic amine (i.e. triarylamine) [0228]. The film is formed in solution (with a solvent) by the inkjet printing method [0181] and may be used for a liquid crystal display device using a flexible substrate [0195]. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464. The examiner can normally be reached 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/            Primary Examiner, Art Unit 1766